


NINTH AMENDMENT TO LOAN AGREEMENT


This Ninth Amendment to Loan Agreement is made and entered into effective the
2nd day of November, 2010, by and between U.S. Bank National Association, a
national banking association, with an address of 141 North Main Avenue, Post
Office Box 5308, Sioux Falls, South Dakota 57117-5308 (“Lender”) and Daktronics,
Inc., a South Dakota corporation, with an address of 331 - 32nd Avenue,
Brookings, South Dakota 57006 (“Borrower”).


RECITALS:


A.           Lender and Borrower entered into a Loan Agreement dated October 14,
1998, and Borrower executed and delivered to Lender a Revolving Note dated
October 14, 1998, in the original principal sum of $15,000,000.00.


B.           The Loan Agreement and Revolving Note were amended by an Amendment
to Loan Agreement and a Modification of Promissory Note, each dated November 30,
1999, an Amendment to Loan Agreement and a Modification of Promissory Note, each
dated December 8, 2000, a Third Amendment to Loan Agreement and Revolving Note
dated June 20, 2002, a Fourth Amendment to Loan Agreement and Revolving Note
dated December 2, 2003, a Fifth Amendment to Loan Agreement and Revolving Note
dated October 1, 2005, a Sixth Amendment to Loan Agreement and a Renewal
Revolving Note, each dated January 23, 2007, a Seventh Amendment to Loan
Agreement and an Amendment to Renewal Revolving Note, each dated April 28, 2008,
and an Eighth Amendment to Loan Agreement and a Renewal Revolving Note, each
dated November 4, 2009.


C.           Pursuant to the Eighth Amendment to Loan Agreement and the Renewal
Revolving Note dated November 4, 2009, the loan amount was changed to
$35,000,000.00 (the "Revolving Loan").


D.           Lender and Borrower mutually wish to renew and amend the Revolving
Note (pursuant to a Renewal Revolving Note dated even date herewith), and to
amend the Loan Agreement as provided herein.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Borrower
and Lender covenant and agree as follows:
 
 
 

--------------------------------------------------------------------------------

 


1.           The following definitions in Section 1.1 of the Loan Agreement are
amended and restated as follows:


“Revolving Loan Maturity Date”:  November 15, 2011.


“Revolving Note”:  The Renewal Revolving Note dated November 2, 2010, along with
any amendments, renewals, or extensions thereof.


2.            Section 2.1 of the Loan Agreement is amended and restated as
follows:


Section 2.1                      Revolving Loan.  Upon the terms and subject to
the conditions hereof, Lender agrees to make available a revolving loan (the
"Revolving Loan") to Borrower in the principal amount of Thirty-five Million and
No/100 Dollars ($35,000,000.00).  Borrower may obtain advances, prepay and
obtain new advances under the Revolving Loan.


Borrower may request and Lender, in its sole discretion, may issue as part of
the Revolving Loan, letters of credit in a total amount not to exceed
$15,000,000.00.  Letters of credit not exceeding a total amount of $3,000,000.00
may have an expiration date of no later than November 15, 2012 and letters of
credit not exceeding $100,000.00 may have an expiration date of no later than
April 15, 2014.  Otherwise, all letters of credit will expire on or before
November 15, 2011.  The amount available to be borrowed under the Revolving Loan
will be correspondingly reduced by the face amount of all letters of credit
issued.  Notwithstanding any agreement to the contrary, Lender will have no
obligation to issue any letter of credit, or to amend, extend, renew or replace
any letter of credit, unless it is in form and substance acceptable to Lender.


3.           Schedule VI to the Loan Agreement (“Schedule VI”) is amended and
restated as attached to this Ninth Amendment.


4.           Except as modified herein, all the terms and conditions of the Loan
Agreement, including previous amendments thereto, will remain in full force and
effect.


5.           Borrower acknowledges that the Loan Agreement and related Loan
Documents are and will remain the legal and binding obligation of Borrower, free
of any claim, defense, or offset.



- 2 -
 
 

--------------------------------------------------------------------------------

 






 
BORROWER:
       
DAKTRONICS, INC.
             
By
  /s/ James B. Morgan    
James B. Morgan, Its Chief Executive Officer
             
By
  /s/ William R. Retterath    
William R. Retterath, Its Chief Financial Officer
             
LENDER:
       
U.S. BANK NATIONAL ASSOCIATION
                  /s/ Carl Wynja    
Carl Wynja, Its Senior Vice President

 
 

 
- 3 -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE VI
ADDITIONAL COVENANTS


Until the Revolving Note and all of the other Obligations are paid and performed
in full, unless the Lender shall otherwise consent in writing:


Dividends.  With the exception of a special cash dividend of $0.50 per share of
common stock approved by the Borrower’s board of directors to be paid at the end
of the second quarter of fiscal 2011, the Borrower will not pay in excess of
current year's net profit after tax any dividends or otherwise make any
distributions on, or redemptions of, any of its outstanding stock.


Minimum Adjusted Fixed Charge Coverage Ratio.  The Borrower will not permit its
Minimum Adjusted Fixed Charge Ratio, as of the last day of any fiscal year for
the four consecutive fiscal quarters ending on that date to be less than 2 to 1.


For purposes hereof, the following definitions have the following meanings:


“EBITDA”:  For any period of determination, the net income of the Borrower
before deductions for income taxes, interest expense, depreciation and
amortization, all as determined in accordance with GAAP.


“Adjusted Fixed Charge Coverage Ratio”:  For any period of determination with
respect to the Borrower, the ratio of


 
(a)
EBITDA minus the sum of (i) any dividends or other distributions (with the
exception of the special cash dividend of $0.50 per share of common stock to be
paid at the end of the second quarter of fiscal 2011), (ii) a reserve for
maintenance capital expenditures in the amount of $6,000,000.00, and (iii) tax
expenses, to



 
(b)
all required principal and interest payments with respect to Indebtedness
(including but not limited to all payments with respect to capitalized lease
obligations of the Borrower),



in each case determined for said period in accordance with GAAP.


"Indebtedness":  All interest-bearing obligations, including those represented
by bonds, debentures, or other debt securities, except principal reductions on
the Revolving Loan.


IBD/EBITDA Ratio.  The Borrower will not permit the ratio of its IBD to EBITDA,
as of the last day of any fiscal quarter to be greater than 1 to 1.  For
purposes hereof, the following definitions have the following meanings:
 
 
- 4 -
 

--------------------------------------------------------------------------------

 


“IBD”:  All interest bearing obligations, including those represented by bonds,
debentures, or other debt securities, excluding any long-term contractual
obligations related to marketing transactions whose source of payment is
underlying advertising agreements.


“EBITDA”:  For any period of determination, the net income of the Borrower
before deductions for income taxes, interest expense, depreciation and
amortization, all as determined in accordance with GAAP.  This computation will
use the last four quarters.


- 5 -

--------------------------------------------------------------------------------


